DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (USPN 10841724, hereinafter referred to as Tran).

Regarding claims 1 and 19, Tran discloses a system and method for detecting a sound generation position, the system and method comprising:  
5three or more first sound acquisition units that acquire a sound of a sound event generated around a first mobile object, the three or more first sound acquisition units disposed in positions spaced apart from each other in the first mobile object, respectively (figure 2A, right and left ear microphone arrays for receiving sound signals from sound sources; and/or col. 3, lines 42-63); and 
a position detector that detects a direction or a position where the 10sound event occurs, based on a difference between acquisition times at which the sound is acquired by the three or more first sound acquisition units (col. 3, lines 42-63 and col. 4, lines 47-67, “The output signal generating section 105 generates left and right acoustic signals, which will be output from the left and right speakers, from the directional sense components calculated by the directional sense component calculating section 103 and the sound source signals received from the external microphone array”).  

Regarding claims 1-6, Tran further discloses the system according to claim 1, further comprising a second sound acquisition unit that is mounted to another place 15different from the first mobile object and acquires the sound of the sound event generated around the another place, and wherein the position detector detects a position where the sound is generated, based on sound information about the sound received from each of the three or more first sound acquisition units and the second sound 20acquisition unit (figures 1 and 2A, external microphone array; also see col. 4, lines 47-67, “The output signal generating section 105 generates left and right acoustic signals, which will be output from the left and right speakers, from the directional sense components calculated by the directional sense component calculating section 103 and the sound source signals received from the external microphone array”); further comprising a second mobile object different from the first mobile object, and wherein the second sound acquisition unit is disposed in the second 25mobile object (figures 1-2, can be a second user wearing a second hearing aid device at a different location); further comprising a time 33information acquisition unit that acquires time information about a time at which the sound of the sound event is acquired (col. 4, lines 53-58, “time differences”); 5a mobile object position information acquisition unit that acquires position information indicating a position of the first mobile object (col. 4, lines 47-67); and a position acquisition unit that acquires positions of the three or more first sound acquisition units using the position of the first mobile object acquired by the mobile object position information acquisition unit and offset 10values indicating a relative positional relationship between a reference position of the first mobile object and positions of the three or more first sound acquisition units (col. 3, lines 42-63 and col. 4, lines 47-67, left and right ear microphone arrays for picking up sound signals from a target environment and calculate “time differences” or “offset values” indicating positional relationship between sound sources); a direction 15detector that detects a direction of the first mobile object at a time of detecting the sound event (col. 3, line 64 to col. 4, line 50, “eye gaze” detection).  

Regarding claims 8-13, Tran further discloses the system according to claim 1, wherein the first mobile object has a front portion, a rear portion, and  34both right and left ends in a widthwise direction on the front portion, and wherein the three or more first sound acquisition units are disposed at both the right and left ends of the first mobile object and on the rear portion of the first mobile object (figures 2A-B, the left and right ear microphone arrays are 3-D objects, and thus microphones are arranged front, rear, left, and right); wherein at least one of the three or more first sound acquisition units is disposed in a height position different from a height position of at least one of remaining sound acquisition units in the first mobile object (figures 2A-B, the hearing aid device includes leaf and right ear microphone arrays; the height of each microphone can be different depending on how the hearing aid device is worn); a filter unit that removes a component of less than or equal to predetermined frequency from the sound acquired by the three or more first sound acquisition units (col. 29, lines 46-52; filtering operation); wherein the position detector is disposed outside the first mobile object, the system further comprising a communication unit that receives the sound acquired by the three or more first sound acquisition units and transmits the sound to the position detector (figures 2A, elements 101A-B, 103, and 105 and/or col. 3, line 57 to col. 4, line 67); wherein the communication unit transmits information about the position where the sound event occurs detected by the position detector to the first mobile object (figures 2A, elements 101A-B, 103, and 105 and/or col. 3, line 57 to col. 4, line 67); further25 comprising a display unit that displays information about the position where the sound event occurs received via the communication unit, the display unit being mounted to the 35first mobile object (figures 4-5, rendering content on display device).  

Regarding claims 16-18, Tran further discloses the system according to claim 1, wherein the position detector is 15disposed in the first mobile object (see figures 1-2, already discussed extensively in above claims); wherein the sound of the sound event includes at least one of a blasting sound, an explosion sound, a breaking sound, a collision sound, a flying sound, a propeller noise, a scream, and a cry (figures 1-3, the system of Tran is capable of receiving all kinds of sound signals; within the scope of the reference); and wherein the first mobile object includes at least one of a police vehicle, an ambulance, a taxi, a passenger vehicle, a school bus, a motorcycle, a truck, and a transport vehicle (figures 1-3, the system of Tran is capable of receiving all kinds of sound signals; within the scope of the reference).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Wingate et al. (USPG 2016/0071526, hereinafter referred to as Wingate).

Regarding claim 7, Train fails to explicitly disclose, however, xxx teaches the system according to claim 6, further comprising: a mobile object position information acquisition unit that acquires 20position information indicating a position of the first mobile object, wherein the direction detector detects a direction of the first mobile object based on an advancing direction of the first mobile object detected by using the position information acquired by the mobile object position information acquisition unit (paragraph 110, “… information about the position and orientation of the microphone array relative to the selected acoustic source may be determined”).  
Since Tran and Wingate are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining position and orientation of the hearing aid device to steer beam of the microphone array of the hearing aid device to the target sound source in order to obtain a better sound quality.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Goldblatt (USPG 2012/0212339, hereinafter referred to as Goldblatt).

Regarding claim 14, Tran fails to explicitly disclose, however, Goldblatt teaches the system according to claim 11, wherein the communication unit transmits information about the position where the sound event occurs to 5a police station (paragraph 64).  
Since Tran and Goldblatt are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of sending location of the device to the police when a particular sound event is detected.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Sato et al. (USPG 2013/0223643, hereinafter referred to as Sato).

Regarding claim 15, Tran teaches a microphone array for receiving sound inputs, but fails explicitly disclose the system according to claim 1, further comprising: a driving information acquisition unit that acquires driving information about the first mobile object, 10wherein the position detector reduces an input level of a sound received from the three or more first sound acquisition units, based on the driving information.  However, Sato teaches a driving information acquisition unit that acquires driving information about the first mobile object, 10wherein the position detector reduces an input level of a sound received from the three or more first sound acquisition units, based on the driving information (paragraph 9, “… if the vehicle speed reaches the predetermined speed, the reproduction of the sound is stopped or the volume of the sound reproduced is reduced …”).
Since Tran and Sato are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of reduce volume of received signal based on driving information.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lamb et al. (USPN 9384737) teach a method for detecting direction of sound source and adjusting sound levels of the detected sound source based on sound source priority that is considered pertinent to the claimed invention.  Tashev et al. (USPG 2005/0175190) teaches a mobile device including a microphone array for receiving audio signals and transmitting the audio signals to an external device for processing to determine location of the sound source.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656